Citation Nr: 1627645	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include right knee osteochondritis dissecans.  

2.  Whether the Veteran meets the basic eligibility requirements to establish entitlement to nonservice-connected pension benefits.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to March 1960.  

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2010 administrative decision, and a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2012, the Board remanded the claims in order to afford the Veteran an opportunity to appear at a hearing.  The appellant, however, failed to report for that proceeding, and the Board denied the claims in August 2014.  The Veteran appealed.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) on the basis that there was not substantial compliance with the directives in the Board's August 2012 remand because the option of a video conference hearing was not provided to the Veteran.  

Following this decision, the Veteran wrote to the Board in August and October 2015 to request the appointment of a representative who could gather evidence on his behalf.  The Board response by first clarifying the Veteran's representative and second contacting the Correctional Facility where the Veteran is being held in December 2015 in an attempt to schedule a Video-Conference Board hearing.  The prison indicated that their institution would not be able to connect with the Board for a Video-Conference hearing, and they cannot accommodate a Video-Conference hearing outside their network.  In response, the Veteran wrote to the Board to find a representative to present evidence for him in a hearing.  In January 2016, the Veteran submitted a corrected representation form keeping his former representative The American Legion as his representative.  Finally, in August 2015 and May 2016 the Veteran's representative submitted a "Written Brief Presentation."  The Board finds that the March 2015 JMR was satisfied in that the Board took steps to first provide a Video-Conference Hearing and second to ensure that the Veteran had representation who in turn submitted the August 2015 and May 2016 written presentations  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include right knee osteochondritis dissecans is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have service during a recognized/qualifying period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  §§ 101(29), 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially the Board notes that, for the reasons detailed below, the Veteran's claim for non-service connected pension benefits must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel  held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The Veteran has not undergone a VA examination to address his non-service connected pension benefits claim.  Such a VA examination is not necessary, however, because the evidence of record is sufficient to render a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  As noted, the matter must be denied as a matter of law.

Non-Service Connected Pension

The Veteran in this case seeks entitlement to nonservice-connected pension benefits.  In that regard, "improved pension" is a benefit payable by the Department of Veterans Affairs to Veterans of a period or periods of war because of nonservice-connected disability or age.  The qualifying periods of war for this benefit are the Mexican Border period, World War I, World War II, the Korean Conflict, the Vietnam Era, and the Persian Gulf War.  Payments are made monthly unless the amount of the annual benefit is less than four percent of the maximum annual rate payable to a Veteran under 38 U.S.C.A. § 1421(b) , in which case payments may be made less frequently than monthly.

Basic entitlement exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a disability adjudged service connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war; and who meets the net worth requirements under 38 C.F.R. § 3.274  and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.323 ; and is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to the Veteran's own willful misconduct. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).

The "periods of war" applicable in this case are defined as follows:

(a) Korean Conflict: June 27, 1950 through January 31, 1955, inclusive;

(b) Vietnam Era: The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.2 (2015).

Merits

As noted above, the Veteran had active military service from November 13, 1959 to March 23, 1960.  Pursuant to applicable law and regulation, the Korean Conflict is recognized as service from June 27, 1950 through January 31, 1955, inclusive, while the Vietnam Era began on February 28, 1961 and ended on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, or the period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases. 

As is clear from the above, the Veteran did not have qualifying service during either the Korean Conflict or the Vietnam Era.  Accordingly, the Veteran did not have service during a qualified period of war.  Under the circumstances, the basic eligibility requirements regarding nonservice-connected pension related to a period of war are not met, and entitlement to nonservice-connected pension must be denied.



ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

Review of the record reveals that a remand is necessary for further evidentiary development of the Veteran's appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include right knee osteochondritis dissecans.  

The Board recognizes that the Veteran's correspondence in March 2016 which details that an examination was conducted at the correctional facility.  This may have impact on the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.  This examination was not collected, and it appears from the Veteran's contention in a January 2016 correspondence that the prison would not provide copies of any such examination to the Veteran.  Thus, the Board finds that the limited provisions of 38 C.F.R. § 3.159(c) are triggered.  The pertinent provision states that VA will give the assistance described in paragraphs (c)(1), (c)(2), and (c)(3) to an individual attempted to reopen a finally decided claim.  Turning to 38 C.F.R. § 3.159(c)(1), the Board recognizes that VA has a duty to assist includes taking reasonable efforts to obtain records not in the custody of a Federal department to include state or local governments and other non-federal governmental sources.  

Here, in the Veteran's January and March 2016 correspondences, the Veteran has identified a prison examination on the issue of etiology of his right knee disability.  Additionally, the Veteran in his January 2016 correspondence indicates that he would not be able to obtain a copy of such a record.  Thus, the Board finds that in order to properly adjudicate the issue of whether to reopen his claim for service connection for right knee disability a reasonable effort must be undertaken to obtain what appears to be these relevant records form the prison.  See 38 C.F.R. § § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular, the Board is interested in prison medical records and the prison examination which was reportedly conducted between January 2016 and March 2016.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


